     Case 7:19-cv-00411 Document 71 Filed on 02/26/21 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                     )
ASSOCIATION dba NATIONAL                     )
BUTTERFLY CENTER, et al.,                    )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    ) Civil Action No. 7:19-CV-411
                                             )
NEUHAUS & SONS, LLC, et al.,                 )
                                             )
               Defendants.                   )

                         MOTION TO WITHDRAW APPEARANCE

       COMES NOW, Attorneys Thomas G. Haskins Jr. of the law firm Barnes & Thornburg

LLP (“Barnes & Thornburg”), David G. Oliveira and Victor Vincent Vicinaiz of the law firm

Roerig Oliveira and Fisher LLP (“ROFLLP”) (together, “Counsel”) and respectfully move for

leave to withdraw their appearance on behalf of We Build The Wall, Inc. pursuant to United States

District Court, Southern District of Texas, Local Rule 83.2 and Texas Disciplinary Rules of

Professional Conduct 1.15(b), and in support hereof states as follows:

       1.      On December 17, 2019, the undersigned Counsel appeared as counsel in this case

for Defendant We Build the Wall, Inc. (“WBTW”).

       2.      Barnes & Thornburg LLP and ROFLLP presented invoices to WBTW for the firm’s

legal work on a monthly basis pursuant to the terms of engagement agreed to by WBTW. WBTW

made regular payments on those invoices through the July 2020 invoice.

       3.      As of the date of this Motion, WBTW has failed to pay Barnes & Thornburg LLP’s

or ROFLLP’s invoices for legal work since August 2020.
      Case 7:19-cv-00411 Document 71 Filed on 02/26/21 in TXSD Page 2 of 5




       4.      On December 4, 2020, through their respective counsel, Barnes & Thornburg began

discussions with Kris Kobach, WBTW’s General Counsel, about unpaid fees and Barnes &

Thornburg LLP’s intent to withdraw in light of unpaid invoices. At that time, WBTW indicated it

did not consent to Barnes & Thornburg’s withdrawal in this matter. No payments by WBTW were

made since those discussions in early December.

       5.      On February 11, 2021, Barnes & Thornburg, through counsel, again notified

counsel for Mr. Kobach of its intent to withdraw from representing WBTW in this matter in light

of the unpaid invoices and asked for WBTW’s consent.

       6.      On February 18, 2021, Mr. Kobach’s counsel notified Barnes & Thornburg’s

counsel that WBTW did not consent to Barnes & Thornburg’s withdrawal in this matter.

       7.      On February 19, 2021, counsel for Mr. Kobach was also notified of ROFLLP’s

intent to withdraw from representing WBTW in this matter in light of the unpaid invoices.

       8.      A lawyer may withdraw from a representation if “the client fails substantially to

fulfill an obligation to the lawyer regarding the lawyer’s services, including an obligation to pay

the lawyer's fee as agreed, and has been given reasonable warning that the lawyer will withdraw

unless the obligation is fulfilled.” (Texas Disciplinary Rules of Professional Conduct 1.15(b)(5)).

       9.      WBTW has failed to pay Barnes & Thornburg’s and ROFLLP’s fees for six months

and has been given reasonable notice that the firms intend to withdraw as a result of WBTW’s

past-due amounts owed to the firm.

       10.     Independently, a lawyer also may withdraw from a representation where “the

representation will result in an unreasonable financial burden on the lawyer.” (Texas Disciplinary

Rules of Professional Conduct 1.15(b)(6)).
      Case 7:19-cv-00411 Document 71 Filed on 02/26/21 in TXSD Page 3 of 5




        11.     Here, continued representation of WBTW will result in an unreasonable financial

burden on Barnes & Thornburg and ROFLLP as a result of WBTW’s failure to pay amounts owed

to both.

        12.     Further, a lawyer also may withdraw from a representation if “withdrawal can be

accomplished without material adverse effect on the interests of the client.” (Texas Disciplinary

Rules of Professional Conduct 1.15(b)(1)).

        13.     Presently, no discovery has been issued on WBTW and no deadlines are

imminent—there is only an upcoming status conference on March 3, 2021, to discuss the case.

Thus, a withdrawal now will not have a material adverse effect on WBTW’s interests.

        14.     Together, it is clear that good cause exists to permit Barnes & Thornburg and

ROFLLP to withdraw from its representation of WBTW in this matter as a result of WBTW’s

failure to pay amounts long overdue to the firms, and that WBTW has received reasonable notice.

Matter of Wynn, 889 F.2d 644, 646 (5th Cir. 1989) (explaining that counsel may withdraw after

making a “showing of good cause and reasonable notice to the client”); Rabin v. McClain, No.

SA-10-CV-981-XR, 2011 WL 3793939, at *2 (W.D. Tex. Aug. 25, 2011) (collecting cases and

noting that it is “especially true” that good cause for withdrawal exists “when counsel has made

repeated requests for payment, and informed the client of an intent to withdraw if payment is not

received”); Dorsey v. Portfolio Equities, Inc., 2008 WL 4414526 (N.D. Tex. Sept. 29, 2008)

(concluding that law firm provided “adequate notice” in situation where law firm “repeatedly

requested” payment, then sought to obtain client’s consent to withdraw after “it was clear [the

client] would not be able to pay the balance due,” and only sought withdrawal “when all of these

prior efforts proved fruitless”).
      Case 7:19-cv-00411 Document 71 Filed on 02/26/21 in TXSD Page 4 of 5




        WHEREFORE, Thomas G. Haskins Jr., David G. Oliveira and Victor Vincent Vicinaiz,

for themselves and each of their respective firms, respectfully request that the Court grant each

leave to withdraw their appearance on behalf of We Build the Wall, Inc., and all other just and

proper relief.

                                            Respectfully submitted,

                                            /s/ Thomas G. Haskins, Jr.
                                            Thomas G. Haskins, Jr.
                                            Federal ID No. 2257983
                                            Texas Bar No. 24087681
                                            BARNES & THORNBURG LLP
                                            2121 North Pearl Street, Suite 700
                                            Dallas, Texas 75201
                                            Telephone: (214) 258-4200
                                            Facsimile: (214) 258-4199
                                            thaskins@btlaw.com

                                            ROERIG OLIVEIRA AND FISHER

                                            /s/ David G. Oliveira
                                            David George Oliveira
                                            Federal ID No. 34165
                                            Texas Bar No. 15254675
                                            10255 N 10th Street
                                            McAllen, Texas 78504
                                            Telephone: (956) 393-6300
                                            Facsimile: (956) 386-1625
                                            Email: doliveira@rofllp.com

                                            Counsel for Defendant WeBuildTheWall, Inc.
      Case 7:19-cv-00411 Document 71 Filed on 02/26/21 in TXSD Page 5 of 5




                             CERTIFICATE OF CONFERENCE
       I hereby certify I conferred with counsel for all other parties, who indicated they are not

opposed to the relief sought herein.

                                            /s/ Thomas G. Haskins, Jr.
                                            Thomas G. Haskins, Jr.




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 26th day of February, 2021, a copy of the

foregoing was filed electronically using the CM/ECF system and is available to all counsel of

record using same. I also served WBTW’s General Counsel, via email, certified mail and US

Overnight Mail.


                                                    /s/ Thomas G. Haskins, Jr.
                                                    Thomas G. Haskins, Jr.
